        Case 1:18-cv-00156-DAK Document 116 Filed 06/05/20 Page 1 of 7



Daniel L. Steele (6336)
Grant M. Sumsion (6445)
SUMSION STEELE & CRANDALL
2100 W. Pleasant Grove Blvd., Suite 250
Pleasant Grove, UT 84062
Telephone: (801) 426-6888
Email: ​dan@sumsionsteele.com
        grant@sumsionsteele.com

Bron Rammell (ID State Bar No. 4389)
Andrew Hart (ID State Bar No. 10714)
MAY, RAMMELL & WELLS, CHARTERED
216 W. Whitman St.
P.O. Box 370
Pocatello, Idaho 83204-0370
Telephone: (208) 233-0132
Email: ​bron@mrwlaw.net
Email: ​andrew@mrwlaw.net

                        UNITED STATES DISTRICT COURT
                     DISTRICT OF UTAH, NORTHERN DIVISION


NEHEMIAH MCFARLIN and                       Case No. 1:18-cv-00156-DAK-CMR
ATOATASI FOX,

                 Plaintiffs,
                                            MOTION AND MEMORANDUM IN
vs.                                         SUPPORT OF MOTION TO STRIKE

BOX ELDER COUNTY; BOX ELDER
COUNTY SHERIFF’S OFFICE; ADAM
WALKER, individually; JUSTIN ZILLES,        Judge Dale A. Kimball
individually; STEVEN BERRY, individually;
Z. MOORE, individually; SHANE               Magistrate Judge Cecilia M. Romero
NEBEKER, individually; L. MAUGHAN,
individually; ONEIDA COUNTY; ONEIDA
COUNTY SHERIFF’S OFFICE; SHERIFF
JEFF SEMRAD, individually; DETECTIVE
PATSY SHERMAN, individually; and JOHN
and JANE DOES I-X, individually,

                Defendants.



CASE NO.: 1:18-cv-00156-DAK-CMR- MOTION AND MEMORANDUM IN SUPPORT OF MOTION TO
STRIKE                                                                           1
           Case 1:18-cv-00156-DAK Document 116 Filed 06/05/20 Page 2 of 7



          Plaintiffs Nehemiah McFarlin and Atoatasi Fox, through their counsel of record hereby

                      ​ otion and Memorandum in Support of Motion to Strike​.
submit the following​ M

     I.   INTRODUCTION

          On May 29, 2020 Defendants filed ​Box Elder County Defendants’ Opposition to

Plaintiffs’ Motion for Attorney Fees ​(“​Opposition”​ ).1 Attached to this ​Opposition​ were several

exhibits.2 The first three exhibits (Exhibits A–C “Exhibits”) claim to describe Plaintiff’s billing

descriptions.3 In many instances, the descriptions have been altered, including combining entries

that are clearly differentiated by paragraph in the original billing record. Most concerning,

however, is that Defendants then added over ninety pages of arguments, and unsupported factual

assertions in the guise of objections.4 These arguments and exhibits blatantly violate page

limitation for a response brief. Responding to them is impractical and unrealistic. They should

be stricken and not considered by the court because Plaintiffs have no real way of responding to

them in a timely or efficient manner.

    II.   ARGUMENT

             A. The Exhibit is merely a means of adding argument beyond the page limit

          DUCivR7-1(b)(2)(c) states that an opposition memorandum can not exceed 2,500 words,

or ten pages.5 On May 29, 2020, Defendant’s filed a motion to file a memorandum which6




1
   ​See ​Dkt. No. 111.
2
    ​Id.
3
  See ​Dkt. No. 111-1, 111-2, and 111-3.
4
     ​Id.
5
       ​DUCivR7-1(b)(2)(c).
6
        ​See Box Elder County Defendants’ Motion for Leave to File Overlength Memorandum in Opposition to Plaintiffs’
Motion for Attorney Fees.​

CASE NO.: 1:18-cv-00156-DAK-CMR- MOTION AND MEMORANDUM IN SUPPORT OF MOTION TO
STRIKE                                                                                                              2
          Case 1:18-cv-00156-DAK Document 116 Filed 06/05/20 Page 3 of 7



exceeded this limit.7 The Court granted said motion and specifically allowed Defendant’s to

“submit an overlength opposition memorandum with ​a total of 22 pages of argument​.8

        The whole purpose of imposing page limits is to promote judicial economy and prevent

unnecessary costs from responding to large motions. In blatant disregard for the twenty-two

pages of argument that Defendants asked the Court to allow, Defendants submitted over one

hundred pages of argument.9 It is true that Defendants’ actual memorandum only contains

twenty-two pages of argument.10 However, Defendants inserted an additional ninety-five pages

of argument, objections, and unsupported factual assertions into Exhibits A, B, and C

        These Exhibits purport to be descriptions of Plaintiffs’ billing statements which were

properly attached to Plaintiffs’ Motion for Attorney’s Fees.11 Some of those have been altered,

however, apparently to support Defendant’s arguments.12 However, next to almost every single

entry, Defendants have added one to several objections and an argument to support said

objection. These objections are in and of themselves substantive arguments. Therefore,

Defendants have circumvented the page extended page limit that they moved the court for by,

over 73 pages. Defendants can’t simply add their own argument to Plaintiffs’ exhibit to get

around the page limit requirements. In fact, as the billing information from Exhibits A through C

have already been submitted to the Court, the only new information they add is Defendants’

objections and arguments.


7
  ​See Box Elder County Defendants’ Motion for Leave to File Overlength Memorandum in Opposition to Plaintiffs’
Motion for Attorney Fees.​
8
   Dkt. No. 110 ​Order Granting Box Elder County Defendants’ Motion for Leave to File an Overlength
Memorandum in Opposition to Plaintiff’s Motion for Attorney Fees.​ emphasis added.
9
      ​See Box Elder County Defendants’ Motion for Leave to File Overlength Memorandum in Opposition to Plaintiffs’
Motion for Attorney Fees.​
10
    ​See Id.
11
     ​See ​Exhibit A to​ Box Elder County Defendants’ Motion for Leave to File Overlength Memorandum in Opposition
to Plaintiffs’ Motion for Attorney Fees;​ ​see also E   ​ xhibit C to​ Bron Rammell’s Affidavit
12
         ​See​ e.g.​ ​Dkt. No. 111 ppg. 12 bullet 2 and compare billing records between 2/28/19 through 4/11/19

CASE NO.: 1:18-cv-00156-DAK-CMR- MOTION AND MEMORANDUM IN SUPPORT OF MOTION TO
STRIKE                                                                                                            3
             Case 1:18-cv-00156-DAK Document 116 Filed 06/05/20 Page 4 of 7



           Furthermore, this puts Plaintiffs in an unfair and prejudicial position where they are

expected to reply to numerous pages of additional argument in a week. It would take months to

respond to Defendant’s arguments and Plaintiff’s counsel does not have the resources to do so in

any reasonable amount of time and resources to adequately respond to each individual argument.

It is unfairly prejudicial to Plaintiffs to allow Defendants to sneak such a large quantity of

argument into their ​Opposition ​in this way. Accordingly, the Court should strike Exhibits A

through C.

                B. The Exhibits Are Without Foundation.

           Defendants have submitted over ninety pages of argument and factual assertions without

providing any foundation. Federal rule of evidence 602 states that a witness may not testify until

evidence has been provided to support a finding that the witness has personal knowledge of the

matter of which he is testifying.13 Additionally, Federal Rule of Civil Procedure 11 requires that

every paper, pleading, and motion be signed by an attorney.14

           If the substantive arguments in the Exhibits are not simply additional pages of the

Opposition,​ then they should be considered as a supplemental or additional motion because the

only new information they provide is argument and factual assertions. The problem is that there

is no foundation whatsoever to show where this argument and unsupported fact came from.

There is no affidavit stating that the person making said arguments and asserting said facts has

any first hand knowledge or the standards used to prepare the document. Furthermore, there is no

signature from an attorney, which means that the Court should strike the Exhibits pursuant to

Federal Rule of Civil Procedure 11.



13
     F.R.E. 602.
14
     F.R.C.P. 11.

CASE NO.: 1:18-cv-00156-DAK-CMR- MOTION AND MEMORANDUM IN SUPPORT OF MOTION TO
STRIKE                                                                                               4
           Case 1:18-cv-00156-DAK Document 116 Filed 06/05/20 Page 5 of 7



              C. The Exhibits Are not Even Admissible as Demonstrative Exhibits.

         Exhibits A-C should be considered 95 pages of additional argument which should be

stricken from the record for being beyond the extended page limit. However, even if they were

not merely ninety-five pages of additional substantive argument, they lack any foundation,

authentication to be considered a demonstrative exhibit.

         Federal Rule of Evidence 1006 allows a party to use a summary or chart to prove the

content of voluminous writings when they cannot be conveniently examined in court.15 However,

the proponent of such a demonstrative exhibit must lay propper foundation.16 Furthermore, the

rule only allows a proponent to summarize the contents of a voluminous document, and not to

add additional argument.17 In fact, a chart or summary is inadmissible if it contains information

which is not contained in the documents they summarize.18

         In this case, Defendants have provided no affidavit or other means to lay foundation for

how or who created the additional argument which was added to Plaintiffs’ billing statements.

More importantly, they have done nothing to summarize the billing statements, but instead have

created many pages of additional argument. Even under the most liberal reading of F.R.E. 1006,

Defendants’ Exhibits A-C are inadmissible as demonstrative exhibits.

              D. Document speaks for itself.




15
   F.R.E. 1006.
16
   ​United States v. Samaniego​, 187 F.3d 1222, 1223 (10th Cir. 1999)
17
     ​See F                       ​ nited States v. Drougas​, 748 F.2d 8, 26 (1st Cir. 1984) (noting that the district
          ​ .R.E. 1006; ​see also U
court excluded demonstrative exhibits that contained “argumentative inferences intermingled with direct
evidence.”);
18
   ​See Id. ​citing ​Standard Oil of California v. Moore​, 251 F.2d 188, 233 (9th Cir. 1957)​, ​cert. denied,​ ​356 U.S. 975,
2 L. Ed. 2d 1148, 78 S. Ct. 1139 (1958)​; s​ ee also ​ P
                                                       ​ ritchard v. Liggett and Myers Tobacco Co., 295 F.2d 292, 301
(3d Cir. 1961)​.

CASE NO.: 1:18-cv-00156-DAK-CMR- MOTION AND MEMORANDUM IN SUPPORT OF MOTION TO
STRIKE                                                                                                                          5
         Case 1:18-cv-00156-DAK Document 116 Filed 06/05/20 Page 6 of 7



       Finally, the billing statements speak for themselves. Plaintiffs attached said statements

with the proper authentication and foundation so that the Court could make a determination on

the reasonableness of the entries. The Court is able to do so without Defendants’ added

objections and arguments. These additions do nothing but create additional costs in the litigation.

They serve no purpose in helping the Court review or analyze the billing entries. Therefore they

should be stricken.

III.   CONCLUSION

       For the foregoing reasons, the Court should strike Dkt 111-1, 111-2, and 111-3.




DATED this 5th day of June, 2020.


                                             /s/ Andrew N. Hart
                                             ANDREW N. HART




CASE NO.: 1:18-cv-00156-DAK-CMR- MOTION AND MEMORANDUM IN SUPPORT OF MOTION TO
STRIKE                                                                                             6
        Case 1:18-cv-00156-DAK Document 116 Filed 06/05/20 Page 7 of 7



                                CERTIFICATE OF SERVICE

       I certify that on this date a copy of the foregoing w​ as served on the following named
person(s) at the address(s) shown and in the manner indicated:



            R. Blake Hamilton                            ☐    U.S. Mail
            Ashley M. Gregson                            ☐    Facsimile:
            Durham Jones & Pinegar                       ☐    Hand Delivered
            111 South Main Street, Suite 2400            ☐    Email
            Salt Lake City, UT 84111                     ☒​   CM/ECF
            bhamilton@djplaw.com
            agregson@djplaw.com




DATED this 5th day of June, 2020.


                                           /s/ Andrew N. Hart
                                           ANDREW N. HART




CASE NO.: 1:18-cv-00156-DAK-CMR- MOTION AND MEMORANDUM IN SUPPORT OF MOTION TO
STRIKE                                                                                      7
